Citation Nr: 0810632	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-16 750	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ear infection and removal of tissue.

2.  Entitlement to service connection for residuals of 
tonsillitis, claimed as ear, tonsil, and sinus infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to September 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision which 
denied service connection for bilateral hearing loss, 
tinnitus, residuals of a right ear infection and removal of 
tissue, residuals of tonsillitis, and for jungle rot of the 
right foot.  The issue of jungle rot of the right foot was 
withdrawn by the veteran at his July 2006 Board hearing.  In 
a September 2006 decision the Board granted service 
connection for bilateral hearing loss and tinnitus, and 
remanded the issues of residuals of right ear infection and 
residuals of tonsillitis for further development.  Additional 
development having been completed this matter is returned to 
the Board for appellate review.  

This matter was initially before the Board on appeal from an 
August 1993 rating action of the Nashville, Tennessee 
Regional Office (RO).  The veteran currently resides within 
the jurisdiction of the Huntington, West Virginia RO.  


FINDINGS OF FACT

1.  The veteran is not shown to have current residuals of a 
right ear infection and removal of tissue.

2.  The evidence fails to show that the veteran currently has 
residuals of tonsillitis, claimed as ear, tonsil, and sinus 
infections. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a 
right ear infection and removal of tissue is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Entitlement to service connection for residuals of 
tonsillitis, claimed as ear, tonsil, and sinus infections, is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA provided the appellant with complete notice in October 
2006, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in a January 2008 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a VA examination 
and obtained a medical opinion as to the etiology of the 
disabilities on appeal, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's medical service records are in the claims 
folder, but have some water and fire damage, presumably as a 
result of the 1973 fire at the National Personnel Records 
Center (NPRC).  In cases in which the veteran's service 
medical records are missing and are presumed to have been 
destroyed in the July 1973 fire at the NPRC, the VA has a 
heightened duty to explain its findings and conclusions. 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  Although the veteran's 
service medical records are not missing, they are somewhat 
difficult to read and the Board will keep the heightened duty 
in mind.  Importantly, the records include the report of both 
induction and separation examinations.  

Available service medical records indicate no mention of ear 
problems during the veteran's induction physical.  In August 
1945, the veteran was noted to have a sore throat, with 
difficulty swallowing.  He was diagnosed with tonsillitis, 
acute, follicular, bilateral, nonsuppurative.  In January 
1946, the veteran was treated for congested ears and throat, 
and the diagnosis was acute, follicular, tonsillitis.  
Service medical records indicate the same diagnosis in late 
February through early March 1946.  The report of a September 
1946 separation examination noted no ear, nose or throat 
abnormalities.

In March 2004, the veteran's private physician, Dr. C. M. 
submitted a letter indicating that the veteran had been a 
patient since 1981, approximately 22 and a half years.  By 
history, Dr. C.M. reported that the veteran was hospitalized 
in 1945 with tonsillitis and bilateral ear infection.  In 
July 2006, Dr. C. M. submitted a letter regarding the 
veteran's right ear.  The physician advised that the veteran 
had a history of severe ear infection from 1945.  Also, the 
veteran has scarring in the superior aspect of the orifice of 
the external auditory canal, secondary to electric 
hyfrecation conducted in 1945 following a severe ear 
infection.  

In April 2004, the veteran underwent the removal of tissue 
from his right ear.  Pathology reports indicated ulcerated 
basal cell carcinoma.  

Medical records from the Nashville VA hospital indicate that 
the veteran sought treatment in March 2006 with complaints of 
nasal congestion.  A CT scan of his sinus was conducted which 
revealed evidence of mucosal thickening involving the 
maxillary, ethmoid sinuses, with the possibility of a large 
retention cyst in the right maxillary sinus.  

The veteran underwent excision of skin cancer on the right 
earlobe in August 2009.  The post-operative diagnosis was 
rule out cancer.

A VA exam was conducted in December 2007.  The claims file 
and medical records were reviewed and the veteran's primary 
complaint was recurrent right ear infection present since 
jungle training in 1945.  The examiner noted a history of a 
right ear skin biopsy in July 2006 which revealed basal cell 
carcinoma.  The veteran reported sinus surgeries in April 
1945, February 1946, tonsillectomy in 1947/1948 and nasal 
cauterization on the right in 1989.  On physical examination, 
the examiner noted no definite sinus disease.  The examiner's 
diagnosis was history of recurrent tonsillitis with 
peritonsillar abscess followed by tonsillectomy in remote 
past.  At the time of the exam no acute sinusitis was present 
and x-rays of sinuses were normal.  The examiner's opinion 
was that the veteran's current ear problems (including right 
ear problems with removal of tissue), residuals of 
tonsillitis, and sinus problems were not caused by or a 
result of military service.  The examiner went on to state 
that the biopsy procedure of the right ear which identified 
basal cell carcinoma had no relationship to ear infections 
during service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Entitlement to service connection for residuals of a right 
ear infection and removal of tissue

Regarding the issue of residuals of ear infections, the 
veteran's private physician submitted a letter in which he 
asserted, by way of medical history, that the veteran had 
reoccurring acute right ear infections since 1945.  That 
physician did not offer an opinion as to whether any 
currently diagnosed ear disability was related to service.  
The record before the Board does not demonstrate that there 
is a causal nexus between the veteran's ear complaints and 
active service.  To the contrary, the veteran's 2007 VA 
examination was clear that the veteran's current ear problems 
(including right ear problems with removal of tissue), were 
not caused by, or a result of, military service.  As to the 
removal of tissue from the veteran's right ear, the 2007 VA 
examiner went on to state that the biopsy procedure of the 
right ear which identified basal cell carcinoma had no 
relationship to ear infections during service.  That opinion 
is the only competent medical evidence of record addressing 
the etiology of the claimed disabilities.  As a layperson 
without the appropriate medical training or expertise, the 
veteran is not competent to render a probative opinion on a 
medical matter, such as a diagnosis or the etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Absent evidence of a nexus between a current disability and 
service, a finding of service connection is not warranted.  
Based upon a review of the above the Board finds that the 
evidence does not support a finding of service connection for 
residuals of a right ear infection and removal of tissue.

Entitlement to service connection for residuals of 
tonsillitis, claimed as ear, tonsil, and sinus infections.

The veteran was diagnosed and treated for acute, follicular, 
tonsillitis during service in 1945 and 1946, but on 
separation from service no ear, nose or throat abnormalities 
were noted.  The evidence in the record does not demonstrate 
that the veteran has any medical residuals from tonsillitis.  
It is apparent from the record that the veteran has sinus 
problems, and the veteran's physician has stated that the 
veteran has a history of ear infections.  The examiner who 
conducted the veteran's 2007 VA exam offered the opinion that 
the veteran's current ear problems (including right ear 
problems with removal of tissue), residuals of tonsillitis, 
and sinus problems were not caused by or a result of military 
service.  

That opinion is the only competent medical evidence of record 
addressing the etiology of the claimed disabilities.  As 
noted, the veteran is not competent to render a probative 
opinion on a medical matter.  Espiritu, 2 Vet. App. at 492.  
Absent evidence of a nexus between a current disability and 
service, a finding of service connection is not warranted.  
Based upon a review of the above the Board finds that the 
evidence does not support a finding of service connection for 
residuals of tonsillitis, claimed as ear, tonsil, and sinus 
infections.


ORDER

Service connection for residuals of a right ear infection and 
removal of tissue is denied.

Service connection for residuals of tonsillitis, claimed as 
ear, tonsil, and sinus infections, is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


